     Case 2:19-cv-09259-ODW-E Document 29 Filed 09/08/20 Page 1 of 1 Page ID #:682



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   MARTIN SEANZ SALCIDO,         ) NO. CV 19-9259-ODW(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )         JUDGMENT
                                   )
14   R.C. JOHNSON, ET AL.,         )
                                   )
15                  Defendants.    )
     ______________________________)
16

17

18         IT IS ADJUDGED that the Second Amended Complaint and the action

19   are dismissed without leave to amend and with prejudice.

20

21               DATED: September 8, 2020.

22

23                                           _______________________________
                                                      OTIS D. WRIGHT
24                                             UNITED STATES DISTRICT JUDGE

25

26

27

28
